Citation Nr: 0709874	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-32 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD), claimed as secondary to service-connected 
urethral stricture.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for sexual 
dysfunction.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2007, the veteran testified before the undersigned 
via videoconference.  A copy of the hearing transcript is 
associated with the claims folder and has been reviewed.


FINDINGS OF FACT

1.  A May 1978 Board decision denied the veteran's service 
connection claim for sexual dysfunction on the basis that 
there was no objective evidence showing that the veteran had 
been diagnosed with same:  that decision became final.

2.  The veteran petitioned to reopen his claim for service 
connection for sexual dysfunction prior to August 29, 2001.

3.  Evidence received since the May 1978 Board decision 
includes objective evidence that is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's service connection claim for sexual 
dysfunction.

4.  The preponderance of the objective evidence relates the 
veteran's sexual dysfunction, specifically erectile 
dysfunction, to his service-connected urethral stricture and 
service.  

5.  Medical evidence reflects that the veteran has major 
depression which was incurred in service or aggravated by his 
erectile dysfunction, as well as PTSD as a result the trauma 
of urethral surgery which led to sexual dysfunction.  


CONCLUSIONS OF LAW

1.  A May 1978 Board decision denying a service connection 
claim for sexual dysfunction is final.  38 U.S.C.A. § 7104(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  Evidence received since the May 1978 Board decision that 
denied a service connection claim for sexual dysfunction is 
new and material, and the veteran's service connection claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2002).

3.  The veteran has erectile dysfunction which is related to 
his service-connected urethral stricture.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303, 3.310 (2006).

4.  The veteran has major depression which was incurred in 
service and aggravated by his erectile dysfunction.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.310 (2006).

5.  The veteran has PTSD which was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In a May 1978 decision, the Board denied the veteran's 
service connection claim for sexual dysfunction on the basis 
that there was no objective evidence showing that the veteran 
had been diagnosed with same.  That decision is final.  
38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2006).

Since the May 1978 Board decision is final, the veteran's 
request to reopen the service connection claim for sexual 
dysfunction may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.156 (2006); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his previously denied service 
connection claim for sexual dysfunction prior to August 2001, 
therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

When the veteran's claim of entitlement to service connection 
for sexual dysfunction was denied in May 1978, the evidence 
of record consisted of service medical records and VA medical 
evidence.  The May 1978 decision was denied because the 
veteran did not satisfy the first element of his claim - 
there was no objective evidence showing that he had been 
diagnosed with sexual dysfunction.  

Evidence received since the May 1978 decision includes VA and 
private medical evidence, lay statements, and a hearing 
transcript.  Significantly, VA medical evidence shows a 
diagnosis of sexual dysfunction, specifically erectile 
dysfunction.  This evidence is material in that it shows a 
current disability.  It was not previously of record and 
bears directly and substantially upon the specific matter 
under consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2002).  Accordingly, the veteran's claim 
of entitlement to service connection for sexual dysfunction 
is reopened.

Service Connection for Erectile Dysfunction

Since the Board has reopened the veteran's service connection 
claim for erectile dysfunction, it will now consider the 
veteran's claim on the merits.  Service connection means that 
the facts establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303(a) (2006).  To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310.  38 C.F.R. § 3.310 was recently amended.  71 Fed. 
Reg. 52744 (Sept. 7, 2006).  However, as the earlier version 
of the regulation is more favorable to the veteran, the new 
version of the regulation will not be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In any event, the 
regulatory amendment cannot be applied prior to its effective 
date in October 2006.  38 U.S.C.A. § 5110(g) (West 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran asserts that he is entitled to 
service connection for erectile dysfunction, claimed as 
secondary to service-connected urethral stricture.  Service 
medical records show that the veteran was involved in a car 
accident in 1974 and was diagnosed with a partial disruption 
of the bulbous urethra with a pelvic fracture.  A Foley 
catheter was inserted for three weeks; after it was removed, 
it was learned that the veteran had developed a urethral 
stricture.  Discharge diagnoses included fracture of the 
pelvis; partial disruption of membranous urethra, secondary 
to the fracture; and stricture of the urethra.  Subsequently, 
the veteran complained of intermittent pain in the penis.  On 
separation examination report, it was noted that the veteran 
complained of sexual problems secondary to the in-service 
urethral stricture.  Both during service and post-service, 
the veteran underwent urethral dilatation.  The veteran is 
service-connected for urethral stricture, post-operative.

VA medical evidence confirms a current diagnosis of erectile 
dysfunction, thereby satisfying the first element of the 
veteran's service connection claim.  With regard to the 
etiology of the veteran's erectile dysfunction, the positive 
evidence includes an April 1998 VA consultation note which 
diagnosed dysuria and pain with ejaculation secondary to 
urethral stricture.  In addition, an October 2002 VA 
treatment note concluded that the veteran has true, long-
standing sexual dysfunction, related to pain on ejaculation, 
and most likely directly associated his injury in 1974 and 
subsequent treatment.  The physician explained that the 
veteran's erectile dysfunction was likely related to the 
prolonged catheterization which was required after his in-
service injury.  The negative evidence with regard to the 
etiology of the veteran's erectile dysfunction consists of an 
April 2002 VA examination report which concluded that the 
veteran's erectile dysfunction is less likely than not due to 
stricture pain.

The Board finds that the positive evidence outweighs the 
negative evidence with regard to the question of the etiology 
of the veteran's erectile dysfunction.  The October 2002 
opinion is highly probative and persuasive because it was 
made after an extensive review of the veteran's service 
medical records and VA medical evidence, and the physician 
provided supporting rationale for his opinion.  In addition, 
the opinion was provided by a physician who specializes in 
urological medical issues, the Chief of the Urology 
Department at the Augusta, Georgia, VA Medical Center.  
Further, the Board notes that this opinion is consistent with 
the April 1998 diagnosis of pain with ejaculation secondary 
to urethral stricture.  The Board finds that these collective 
opinions/diagnoses outweigh the April 2002 opinion.  There is 
no indication that the April 2002 examiner reviewed the 
claims folder, and he did not provide supporting rationale 
for his conclusion.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence of record indicates that the 
veteran's erectile dysfunction is related to service and his 
service-connected urethral stricture.  Therefore, service 
connection for erectile dysfunction is granted.

Service Connection for a Psychiatric Disability, to include 
PTSD

The veteran asserts that he is entitled to service connection 
for a psychiatric disability, to include PTSD.  The veteran's 
primary contention is that his current psychiatric disability 
is related to his service-connected urethral stricture.  In 
this regard, there is objective evidence which identifies an 
etiological relationship between the veteran's currently 
diagnosed psychiatric disorders, major depression and PTSD, 
and his erectile dysfunction.  While a May 2002 VA examiner 
seriously doubted that the veteran's erectile dysfunction is 
a primary etiology for his depressive disorder, he opined 
that the veteran's erectile dysfunction might have 
contributed to some extent to his depression and made it 
worse.  The record does not contain an opinion reflecting 
that the veteran's depression was not aggravated by his 
erectile dysfunction.  In addition, a March 2004 VA progress 
note by the veteran's treating psychologist diagnosed 
recurrent major depressive disorder and indicated that it was 
a result of the motor vehicle accident in service which 
resulted in a urethral stricture, surgery, and sexual 
dysfunction.

Given the favorable May 2002 and March 2004 opinions and the 
fact that the Board has granted service connection for 
erectile dysfunction in this decision, the Board finds that 
service connection for major depression is warranted.  

To establish entitlement to service connection for PTSD a 
veteran must provide: 1) medical evidence diagnosing PTSD; 2) 
a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

As noted above, the service medical records show that the 
veteran was involved in a motor vehicle accident in service 
which resulted in a urethral stricture, surgery, and sexual 
dysfunction problems.  As to the question of whether the 
veteran has PTSD as a result of these experiences, the Board 
finds that the preponderance of the evidence weighs in favor 
of the veteran's claim.

In September 2003 and March 2004, his treating VA 
psychologist diagnosed him with PTSD and indicated that it 
was a result of the motor vehicle accident in service which 
resulted in a urethral stricture, surgery, and sexual 
dysfunction.  The psychologist explained that the veteran met 
the PTSD criteria due to "presence of traumatic stressors, 
symptoms of experiencing, symptoms of avoidance, and symptoms 
of hyperarousal."  It was also noted that the veteran had 
intrusive thoughts:  "[f]or example, in our sessions, he 
frequently refers to the MVA [motor vehicle accident] 
accident he had in the military."  The psychologist noted 
that the veteran reported that he felt more able to express 
himself in their sessions because he felt the psychologist 
was able to spend more time talking with him.  The 
psychologist noted that the veteran only began talking to her 
about his traumatic experiences after several years of 
therapy which the psychologist attributed to his avoidant 
symptoms and mistrust of authority due to his traumatic 
experiences in service.

The only competent medical nexus evidence on this question 
supports the claim.  Thus, the Board finds that the 
preponderance of the evidence supports the veteran's 
contention that he has PTSD as a result of his experiences in 
service, and service connection for PTSD is granted.  In view 
of the favorable decisions, above, any notification 
deficiency or outstanding development represents nothing more 
than harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER


New and material evidence has been submitted sufficient to 
reopen the service connection claim for sexual dysfunction.

Entitlement to service connection for erectile dysfunction is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for major depression and 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


